Title: Abigail Adams to John Quincy Adams, 13 April 1798
From: Adams, Abigail
To: Adams, John Quincy


        
          my dear son
          Philadelphia April 13th 1798
        
        mr Thorntons stay has been protracted much beyond the time I expected, and it gives me an other opportunity of adding to what I have already written, and of sending you the Printed coppy of the instructions given to our Envoys. the liberality of them has extorted acknowledgments from the minority, that they were eaquel to their most sanguine wishes, and satisfied many who had been imposed upon that the President has been Sincere in his desires for Peace, and an amicable adjustment of our differences with the French Republic
        the publishing the dispatches & instructions, tho a measure which could not have been warranted, but by the peculiar situation of our Country, has been the severest Death wound the Jacobins have ever received. it has laid open to the People base and corrupt designs of the French Directory, and given them to know their real Friends, and protectors from their pretended ones. the real Jacobins are for the Present struck dumb.
        
          Abash’d the devil stood, and saw virtue
          in her own shape, how Lovely?
        
        there is much more union and harmony in Congress, and they are proceeding to the defence of the Country with a degree of Spirit which has not before appeard. I hope in my next Letter to be more particular, to prove to you the great alteration in the sentiments of the people in this city. the French have divested themselves of the National Cockade, and scarcly one is to be seen— no native American is willing to be sold indignation succeeds to affection, and the weaning will be compleat, if we must have recourse to Arms. but we have a dreary prospect before us I hope however that the virtuous spirit of the Fathers will descend to their Son’s and that the present generation will not tamely yeald those Rights for which the former shed their Blood.
        By the packet col Pickering received the duplicate of your Letter of December the 6th. mr King writes that he had put on Board a vessel bound to N york from Liverpool Letters from you— this vessel I presume waits a convoy I pray she may arrive safe. I most ardently long for Letters from you. I have comfort in those which the

secretary receives, for in the duplicate is both your Brothers and Your Hand writing by which I presume you are both well.
        I cannot form any judgement when congress will rise. I hope before the very Hot weather
        Your Father is well and sustains the cares and fatigues of his station to admiration.
        My Love to Thomas and to mrs Adams. I never receive any intelligence from you, or of you without communicating it to her Family.
        not a word from our Envoys Since Janry 10th why, why, do we not hear that they have left Paris, shaking the dirt from their feet.
        Mr Pinckney is here as member of Congress. his plain affable Manners are agreable to every one. he is Esteemed and beloved. he is quite the Gentleman
        The spainard was married this week to miss sally mcKean.
        But I must close or the post will go with mr Thornton.
        I am my dear son / your ever affectionate
        
          A Adams
        
      